124 F.3d 203
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Eddie COLLINS, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 96-3334, 96-3335.
United States Court of Appeals, Seventh Circuit.
Submitted July 25, 1997.*July 31, 1997.

Appeal from the United States District Court for the Northern District of Indiana, South Bend Division.
Before POSNER, Chief Judge, and EASTERBROOK, and MANION, Circuit Judges.

Order

1
Eddie Collins pleaded guilty in an Indiana court to battery, for which he received a sentence of eight years' imprisonment.  He sought post-conviction review in state court, lost, and filed an appeal--which was dismissed when after many extensions of time he still had not filed a brief.  Collins then turned to federal court, where his petition under 28 U.S.C. § 2254 was denied on the ground that his failure to use his appellate remedies in Indiana worked a forfeiture under that state's law, which in turn barred federal review unless Collins could establish "cause" and "prejudice."   In the district court Collins argued that his transfer from one prison to another interfered with briefing, an unpersuasive line because Collins had six months before the move to file a brief and had not done so despite obtaining two extensions of time.


2
In this court, Collins disregards the reason the district court ruled against him.  His brief reads like something he would have prepared for an appeal in state court.  He has therefore forfeited any opportunity to demonstrate that the district court's ruling is in error, and the judgment is


3
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)